                THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                CIVIL CASE NO. 1:18-cv-00367-MR-WCM


KAREN K. JONES,                 )
                                )
                   Plaintiff,   )
                                )
         vs.                    )               ORDER AND
                                )               JUDGMENT
                                )
TRUSTEES OF ISOTHERMAL          )
COMMUNITY COLLEGE, WALTER       )
DALTON, KIMBERLY GOLD, and      )
STEPHEN MATHENY,                )
                                )
                   Defendants.  )
_______________________________ )

        THIS MATTER is before the Court on the Defendants’ Motion for

Enforcement of Settlement Agreement and Sanctions against Plaintiff [Doc.

24] and the Plaintiff’s Motion to Set Aside Memorandum of Settlement [Doc.

29].

I.      BACKGROUND

        In November 2018, the Plaintiff Karen K. Jones brought this action in

the Superior Court of Rutherford County against the Defendants Trustees of

Isothermal Community College (“Board of Trustees”), Walter Dalton

(“Dalton”), Kimberly Gold (“Gold”), and Stephen Matheny (“Matheny”)

(collectively, “the Defendants”), asserting claims under the Family Medical


       Case 1:18-cv-00367-MR-WCM Document 44 Filed 06/29/20 Page 1 of 15
Leave Act, 29 U.S.C. § 2601, et seq.; the Equal Pay Act, 29 U.S.C. § 201, et

seq.; Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.; the

Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.; the North

Carolina Retaliatory Employment Discrimination Act, N.C. Gen. Stat. § 95-

240, et seq.; the North Carolina Whistleblower Protection Act, N.C. Gen.

Stat. § 126-84, et seq.; and the North Carolina Wage and Hour Act, N.C.

Gen. Stat. §§ 95-25.1, et seq. [Doc. 1-1 at 6-15]. The Defendants removed

the action to this Court in December 2018. [Doc. 1]. Thereafter, a Pretrial

Order and Case Management Plan was entered, setting this matter for trial

in May 2020. [Doc. 9].

      On February 17, 2020, the parties met for a mediated settlement

conference with mediator Frank Goldsmith. At the mediation, the parties1

executed a Memorandum of Settlement, which included the following

language:

             The parties agree that all issues in this litigation are
             settled and resolved on the following terms:
                                       …
             Plaintiff shall execute a general release of all
             claims in favor of Defendants, in a form acceptable
             to counsel for the parties, such release to be

1  The Memorandum of Settlement was signed by the Plaintiff, her counsel, the
Defendants’ counsel, and Defendants Dalton, Gold, and Metheny. The Memorandum
stipulated that the parties’ settlement was “subject to approval by defendant Board of
Trustees, at [its] next available meeting.” [Doc. 24-1 at 2].
                                              2



     Case 1:18-cv-00367-MR-WCM Document 44 Filed 06/29/20 Page 2 of 15
             drafted by counsel for Defendants. The parties
             shall execute and file a voluntary dismissal with
             prejudice upon Plaintiff’s receipt of the settlement
             proceeds. Other provisions to be contained in
             release or settlement agreement (if any): denial of
             liability; Medicare lien certification; settlement terms
             to be kept confidential by plaintiff and not publicized
             by defendants, but subject to public records act.
                                       …

             Other terms of settlement: Plaintiff will substitute a
             letter of resignation dated 6/30/16 in lieu of letter of
             non-renewal of contract; Payment to be made on a
             form 1099; Defendant to provide neutral reference in
             response to a request; plaintiff shall direct all such
             requests to Director of Human Resources.
             Settlement is subject to approval by defendants’
             Board of Trustees, at next available meeting.

             The parties and their attorneys stipulate and agree
             that if necessary, the Court may enforce this
             agreement by entering judgment based upon the
             terms set forth herein.

[Doc. 24-1 at 2-3 (emphasis added)].

      On February 19, 2020, the mediator filed a mediation report with the

Court advising that the parties had reached agreement on all issues, and

that the settlement would be presented to the Board of Trustees at their next

available meeting, which was scheduled to occur on March 24, 2020.2 [Doc.


2 As a public body subject to North Carolina open records statute, the Board of Trustees
acts as a body during properly called meetings, during which it may receive legal advice
in closed session as to the settlement of legal matters. N.C. Gen. Stat. § 143-
318.11(a)(3). Ultimately, final outcome must be reported in the body’s minutes. Id. Such
                                            3



     Case 1:18-cv-00367-MR-WCM Document 44 Filed 06/29/20 Page 3 of 15
19]. By text order entered on February 20, 2020, the Court took notice of the

parties’ settlement and directed that a stipulation of dismissal was be filed

within forty-five (45) days, placing the deadline at April 6, 2020.

      On March 24, 2020, the Board of Trustees considered the settlement

terms and granted authority to Board Chair Roger Jolly to execute a

Settlement Agreement consistent with the terms of the Memorandum of

Settlement. [Doc. 24-2: Jolly Dec. at ¶ 1].

      Counsel for the Defendants, Matthew J. Gilley, and counsel for the

Plaintiff, Michael P. Thomas, engaged in correspondence by email over the

following two-and-a-half months, through which they tried to produce a

Settlement Agreement consistent with the Memorandum of Settlement that

would be acceptable to the Plaintiff. The Defendants presented at least three

drafts of such an agreement, each one shorter and more simplified than the

preceding draft. On each occasion, the Plaintiff refused to agree to any

agreement that included a general release of claims against the Defendants.

      On April 29, 2020, counsel for the Defendants sent the Plaintiff’s

counsel a two-page settlement agreement consisting only of the payment

terms, a one-paragraph general release, and a denial of liability, all terms


settlements are considered public records under North Carolina law. N.C. Gen. Stat. §
132-1.3(a).
                                          4



     Case 1:18-cv-00367-MR-WCM Document 44 Filed 06/29/20 Page 4 of 15
specifically set forth in the Memorandum of Settlement which would be

attached to and incorporated within the final agreement. [See Doc. 24-3].

Additionally, counsel for the Defendants provided a photocopy of the check

for the settlement sum in his possession made payable to the Plaintiff and

her counsel’s law firm. [Id.] On May 1, 2020, after consultation with counsel

and with the consent of the Defendants, counsel for the Plaintiff filed a

Consent Motion to Extend the Settlement Deadline, stating, “The Plaintiff

seeks third-party input about the situation and desires additional time to that

this input may be obtained and in the hope that no further extensions will be

needed.” [Doc. 23 at 2]. The Court granted the requested extension through

May 26, 2020. [See Text-Only Order entered May 1, 2020]. The Plaintiff

refused to execute the latest version of the agreement and did not respond

with any third-party input regarding the revisions. Thus, on May 22, 2020,

the Defendants filed the present motion, asking the Court to “enforce the

settlement agreed to by the parties.” [Doc. 24 at 3]. The Plaintiff opposes

the Defendants’ motion and moves the Court to set aside the Memorandum

of Settlement. [Docs. 29, 33].

      The Court held a hearing on the parties’ motions on June 19, 2020.




                                      5



    Case 1:18-cv-00367-MR-WCM Document 44 Filed 06/29/20 Page 5 of 15
II.    DISCUSSION

       The Court has the inherent authority to enforce a settlement agreement

arising from a lawsuit pending before the Court, and the exercise of this

authority “has the ‘practical effect’ of entering a judgment by consent.”

Hensley v. Alcon Labs., Inc., 277 F.3d 535, 540 (4th Cir. 2002); Ozyagcilar

v. Davis, 701 F.2d 306, 308 (4th Cir. 1983); Millner v. Norfolk & W.R. Co.,

643 F.2d 1005, 1009 (4th Cir. 1981). In order to enforce a settlement

agreement, the Court must: (1) determine that the parties have reached a

complete agreement and (2) identify the agreement’s terms and conditions.

Topiwala v. Wessell, 509 F. App’x 184, 187 (4th Cir. 2013) (per curiam);

Hensley, 277 F.3d at 540-41.

       The Court finds that the Memorandum of Settlement contains the terms

essential to a settlement agreement and is sufficiently complete and definite

as to constitute a full and final agreement resolving this litigation.

Particularly, the Memorandum of Settlement provides, in pertinent part: (1)

that the Defendants will pay the Plaintiff the sum of $39,650.00 within

fourteen (14) days of approval of the settlement by the Board of Trustees;

(2) that the Plaintiff will execute a general release of all claims in favor of the

Defendants; (3) that the parties’ settlement agreement would include a denial

of liability by the Defendants, a Medicare lien certification, a requirement that
                                        6



      Case 1:18-cv-00367-MR-WCM Document 44 Filed 06/29/20 Page 6 of 15
the settlement terms be kept confidential by the Plaintiff and not publicized

by the Defendants, although subject to the Public Records Act; and (4) that

the Plaintiff will substitute a letter of resignation dated June 30, 2016 in lieu

of a letter of non-renewal of contract. Thus, the contents of the Memorandum

of Settlement would lead a reasonable person to believe that this case was

settled pursuant to the terms therein. See Topiwala, 509 F. App’x at 186.

      The Plaintiff, however, urges the Court to set aside the parties’

settlement agreement and to deny the Defendants’ motion to enforce. In so

doing, the Plaintiff argues that the Memorandum of Settlement contains

terms that are ambiguous and “barely legible.” [Doc. 33 at 3]. However, it

appears that any person, including the Plaintiff, could easily ascertain the

terms of the agreement reached by the parties, including the handwritten

terms included therein. Moreover, the Plaintiff has failed to establish that

any of the material terms set forth in the settlement agreement are

ambiguous and therefore unenforceable.

      The Plaintiff also argues that certain material terms were left open for

negotiation and therefore, the Memorandum of Settlement was not a

“complete agreement.”      The opening statement of the Memorandum of

Settlement, however, states that “[t]he parties agree that all issues in this

litigation are settled and resolved….” [Doc. 24-1 at 2 (emphasis added)].
                                       7



     Case 1:18-cv-00367-MR-WCM Document 44 Filed 06/29/20 Page 7 of 15
The Plaintiff appears to object not to the Memorandum of Settlement, but to

the language in the subsequent drafts of the release language, which the

parties agreed would be drafted by the Defendants’ counsel and

subsequently executed by the parties. The Plaintiff specifically objects to the

inclusion of “the same ‘future’/forever type language” that she has

consistently objected to in communications with her counsel. [Doc. 33-1 at

21]. However, the general release language proffered by the Defendants

(and accepted by the Plaintiff’s counsel) does not require the Plaintiff to

release any future claims against the Defendant, but rather only those “which

Plaintiff may now have arising from any acts or omissions of the Defendants

from the beginning of time to the date of this General Release.” [Doc. 24-3

at 5-6 (emphasis added)]. This, however, begs the question of whether the

description of the release set out in the Memorandum of Settlement is a

sufficient explication of the release terms to constitute a “complete”

settlement. The Court finds that it is. A “general release of all claims in favor

of the Defendants” is a comprehensive release encompassing all claims, not

just the claims specifically articulated and asserted in the Plaintiff’s

Complaint. It applies to any claims that could have been asserted by the

Plaintiff, but for whatever reason were not. Such language is necessary to

effectuate the parties’ agreement that the Plaintiff’s claims were to be
                                       8



     Case 1:18-cv-00367-MR-WCM Document 44 Filed 06/29/20 Page 8 of 15
voluntarily dismissed “with prejudice.” [Doc. 24-1 at 2]. A dismissal with

prejudice has preclusive res judicata effect in that it bars any other claim that

the Plaintiff had at the time against the Defendants that the Plaintiff could

have asserted.

      The Memorandum of Settlement’s reference to the execution of a

“general release of all claims” is a common practice in mediated settlement

agreements, and its meaning is commonly understood by meditators and

lawyers alike. The reference to the preparation and subsequent execution

of a general release does not constitute any sort of modification to the terms

of settlement reached by the parties in mediation; rather, it is an attempt to

effectuate the agreement that had been reached, i.e., a voluntary dismissal

of all claims with prejudice. The Plaintiff has not shown any material terms

of such release that remained open for negotiation after the execution of the

Memorandum of Settlement.3




3 In a contradictory fashion, the Plaintiff also complains that the parties’ settlement
agreement is a valid agreement but that the Defendants have breached such agreement
by failing to give her the settlement check as specified in the Memorandum of Settlement.
[Doc. 33-1 at 9, 15]. By the plain terms of the parties’ agreement, however, the Plaintiff
is entitled to such payment only upon the execution of a general release against the
Defendants. The Plaintiff therefore undermines her own argument that the Memorandum
of Settlement cannot now be enforced, as she still argues that she is entitled to her
settlement check under that agreement.
                                              9



     Case 1:18-cv-00367-MR-WCM Document 44 Filed 06/29/20 Page 9 of 15
      The Plaintiff also contends that she was under duress and was coerced

by her counsel when she signed the Memorandum of Settlement. [Doc. 33-

1 at 30]. Specifically, she claims that her counsel rejected her requests for

“ADA accommodations” for her disability, and that she was therefore forced

to attend both an extended deposition and a mediation in person with the

Defendants. [Id.]. The Plaintiff claims that, by the end of the mediation, she

was suffering from “exhaustion” and “weariness from managing a flare-up

from her disability.” [Id. at 31]. She further submits an affidavit from her

husband, stating that Plaintiff’s counsel “bullied” and “criticized” the Plaintiff

and “continuously pressured” her to sign the settlement agreement. [Doc.

33-4 at 4].

      The Plaintiff’s claims of duress and coercion, however, are not

supported by the record. Mediation, like many aspects of civil litigation, can

be stressful. The fact that the Plaintiff was exhausted and weary following a

full day of mediation does not render her counsel’s performance at that

mediation coercive. Further, while the Plaintiff and her husband claim that

her counsel bullied and pressured her to sign the settlement agreement

following the mediation, the communications from Plaintiff’s counsel, when

read in an objective, reasonable manner, indicate otherwise.            Plaintiff’s

counsel clearly was attempting to convey legitimate legal advice concerning
                                       10



    Case 1:18-cv-00367-MR-WCM Document 44 Filed 06/29/20 Page 10 of 15
the adverse consequences she would face if she did not sign a general

release as she was contractually obligated to do under the Memorandum of

Settlement. [See, e.g., Doc. 33-5: Email Communications)]. Providing such

advice hardly rises to the level of coercion or duress.

      While the Plaintiff now contends that she was coerced and under

duress, the fact remains that she, while represented by competent counsel,

executed the Memorandum of Settlement, which she herself viewed as a

“legally binding agreement” in the weeks that followed the parties’ mediation.

[See Doc. 33-7 at 3]. That the Plaintiff may now regret having agreed to such

a settlement does not serve as a basis for the Court to decline to enforce the

parties’ agreement. See Hensley, 277 F.3d at 540 (“having second thoughts

about the results of a valid settlement agreement does not justify setting

aside an otherwise valid agreement”) (citation omitted).

      The Defendants represent to the Court that no other terms, conditions,

issues or considerations were or are material to the parties’ agreement, and

the Plaintiff has not established that any such material terms were omitted.

Moreover, the Memorandum of Settlement itself states that “all issues in this

litigation are settled and resolved on the following terms.” [Doc. 24-1 at 2].

Accordingly, the Court finds and concludes that the Memorandum of

Settlement contains the terms essential to a settlement agreement and is
                                      11



    Case 1:18-cv-00367-MR-WCM Document 44 Filed 06/29/20 Page 11 of 15
sufficiently complete and definite as to constitute a full and final agreement

resolving this litigation.

        The Defendants also seek the imposition of sanctions, in the form of

attorneys’ fees and costs, against the Plaintiff for her refusal to execute the

final settlement agreement in this case. The Court, in its discretion, declines

to impose such sanctions.

III.    CONCLUSION

        For the reasons stated herein, the Court concludes as a matter of law

that the Memorandum of Settlement constitutes an enforceable settlement

agreement between the parties to this action. Therefore, the Court by its

inherent powers can enter an Order and Judgment to enforce that

agreement.

        IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED as

follows:

        (1)   The Defendants’ Motion for Enforcement of Settlement

              Agreement and Sanctions against Plaintiff [Doc. 24] is

              GRANTED IN PART and DENIED IN PART. The Motion is

              GRANTED to the extent that the parties’ agreement as

              expressed in the Memorandum of Settlement [Doc. 24-1] shall


                                      12



       Case 1:18-cv-00367-MR-WCM Document 44 Filed 06/29/20 Page 12 of 15
       be and is hereby ENFORCED. The Defendant’s request for the

       imposition of sanctions against the Plaintiff is DENIED.

 (2)   The Plaintiff’s Motion to Set Aside Memorandum of Settlement

       [Doc. 29] is DENIED.

 (3)   The Plaintiff Karen K. Jones shall have and recover of the

       Defendants a Judgment in the amount of Thirty-Nine Thousand

       Six Hundred Fifty Dollars ($39,650.00). From this Judgment, the

       Plaintiff shall be responsible for all of her attorneys’ fees, costs,

       and taxes, unless otherwise provided herein.

 (4)   Upon the payment of the Judgment amount, by operation of this

       Judgment the Defendants are released and discharged of liability

       to the Plaintiff for any and all actions, causes of action, claims,

       demands, liabilities, damages, compensation, costs and

       expenses, including attorneys’ fees (collectively, “Claims”),

       which the Plaintiff may now have arising from any acts or

       omissions of the Defendants from the beginning of time to the

       entry of this Judgment, whether or not the Plaintiff presently

       knows of such claims, acts or omissions. Such release includes

       within its scope all legal and equitable Claims. This release does

       not release rights and obligations created by this Judgment or
                                  13



Case 1:18-cv-00367-MR-WCM Document 44 Filed 06/29/20 Page 13 of 15
       the Memorandum of Settlement, and any other claims that

       cannot lawfully be waived by the Plaintiff.

 (5)   The actions of the Defendants in reaching the settlement at

       issue, as well as the entry of this Judgment, shall not be

       construed as an admission of liability on the part of the

       Defendants, such liability having been expressly denied. The

       parties’ settlement is in full compromise of a doubtful and

       disputed claim both as to the question of liability and as to the

       nature, extent, and existence of any injuries or damages (which

       injuries or damages the Defendants deny). The payment of the

       Judgment amount by the Defendants shall not be construed to

       be an admission of wrongdoing or liability on the part of any

       Defendant, which liability the Defendants explicitly deny.

 (6)   All of the Plaintiff’s claims asserted in this action not otherwise

       disposed of by the entry of this Judgment are hereby

       DISMISSED WITH PREJUDICE.

 (7)   Each party shall bear his/her/its own costs.




                                 14



Case 1:18-cv-00367-MR-WCM Document 44 Filed 06/29/20 Page 14 of 15
                          Signed: June 29, 2020
 IT IS SO ORDERED.




                                 15



Case 1:18-cv-00367-MR-WCM Document 44 Filed 06/29/20 Page 15 of 15
